Citation Nr: 0801119	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1961.  

Service connection for residuals of back injury was denied by 
a decision of the Department of Veterans Affairs (VA) Board 
of Veterans' Appeals (Board) in February 1973.  A September 
1985 Board decision declined to reopen the claim of 
entitlement to service connection for a choric back disorder.  
These determinations are final.  See 38 U.S.C.A. § 7104 (West 
2002 & Supp. 2007).  The appellant attempted to reopen the 
claim of service connection for a back disorder in 
correspondence received in April 2004. 

The current appeal comes before the Board from the July 2004 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that declined to reopen the claim of entitlement to 
service connection for a back disorder.

In the ensuing May 2005 supplemental statement of the case, 
the RO reopened the claim of service connection for a back 
disorder and decided the issue on a de novo basis.  However, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that the Board must address before 
considering the underlying claim on its merits. See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's de novo review of this claim in May 
2005, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection for a 
back disorder.

The Board also observes that when the veteran filed his 
original claim in August 1971, he also indicated that he was 
also seeking service connection for residuals of inservice 
injury to the arms and legs, including lacerations.  It does 
not appear that these matters have ever been addressed and 
they are referred to the RO for appropriative consideration. 


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by 
Board decision dated in February 1973; the Board declined to 
reopen the claim for a back disorder in a determination dated 
in September 1985.

2.  Evidence received subsequent to the Board's 1985 decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The September 1985 Board decision that declined to reopen 
the claim of service connection for a back disorder is final. 
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1100 (2007).

2.  The evidence received subsequent to the Board's 1985 
decision is not new and material and the appellant's claim of 
entitlement to service connection for a back disorder is not 
reopened. 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of service connection 
for a back disorder.  He contends that he injured his spine 
after being thrown from a tank during active duty and has 
continuing residuals thereof for which service connection 
should be granted.  

Preliminary considerations; VA's Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was promulgated in 
November 2000, and has imposed duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
disorder has been accomplished.  As evidenced by the 
statement of the case and the supplemental statement of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in September 2002 and May 2004, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He was also advised to submit 
relevant evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).  It does not appear that the appellant has been 
notified regarding the criteria for rating a disability and 
establishing an effective date should service connection be 
granted. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this regard, however, the Board points out that neither a 
rating issue nor an effective date question is now before the 
Board.  Consequently, it is not found that a remand is 
necessary in this regard.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of whether new and material evidence 
has been received to reopen the claim for service connection 
a back disorder.  VA and private clinical records have been 
received and associated with the claims folder.  There is no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  For the reasons set forth below, the Board finds 
that further assistance from VA would not aid the veteran in 
substantiating the claim.  Therefore, VA does not have a duty 
to assist that is unmet with respect to the issue on appeal. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is ready 
to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service. See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).



Factual background and legal analysis

The Board denied service connection for residuals of back 
injury by a decision dated in February 1973 and declined to 
reopen the claim by a determination dated in September 1985.  
Because the 1985 decision was the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the appellant's claim of 
service connection for a back disorder should be reopened and 
re-adjudicated on a de novo basis. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  Claims that are the subject of final 
decisions can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2007) 
as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1985 Board decision 
included service medical records that showed treatment in 
February 1961 for lacerations of the right wrist, and 
contusions of the posterior neck and right and left knee for 
which the veteran was admitted for a day.  In April 1961, he 
complained of headache which was noted to be "post auto 
wreck".  It was commented that he was much improved and was 
released to duty.  On examination in May 1961 for discharge 
from active duty, notations were made that the appellant had 
some tenderness of the left hand as well as right foot sprain 
from an "Ontos" wreck four weeks before.  The spine was 
evaluated as normal and no defects pertinent to this decision 
were recorded.  

A claim for service connection for residuals of injuries, 
including the back, was received in August 1971.  The veteran 
was afforded a special VA orthopedic examination in September 
1971.  He wrote on the examination request that he had been 
treated by a Dr. B. Bolger from 1962 to 1969 for back pain.  
The current physical examination was reflective of 
essentially normal findings except for a moderate lumbar 
lordosis.  X-rays of the lumbar spine were interpreted as 
negative.  Following examination, impressions of chronic low 
back pain and moderate lumbar lordosis were rendered.  

The Board subsequently denied service connection for a back 
disorder in February 1973 on the basis that an injury in 
service did not result in a chronic disorder as no residuals 
of back injury were objectively demonstrated on post service 
VA examination.  The Board declined to reopen the claim of 
service connection for a chronic back disorder in September 
1985 on the basis that no evidence had been received that was 
deemed new and material.

Additional evidence received after the Board's 1985 decision 
includes numerous statements from the veteran attesting to a 
tank accident in service leading to the onset of back pain 
and a chronic disorder.  VA outpatient records dated between 
1999 and 2007 reflect no treatment for a back problems.  A 
statement dated in April 2005 was received from Dr. R.D.H. 
relating that his father treated the veteran in the 1960s and 
that he himself treated the veteran in the 1970s on numerous 
occasions.  Dr. R.D.H. stated that the veteran "acknowledged 
he has a bad back [and that he (the physician)] had no reason 
to disbelieve him."  Dr. R.D.H. added that "I truly think 
this veteran has a bad back but proving this to Veterans 
Administration is hard to do."  Dr. R.D.H did not provide a 
statement relating the veteran's back disorder to service.  



A 1980 copy of a affidavit from the veteran's mother 
attesting to back complaints since service was re-submitted 
into evidence.  That statement was considered prior to the 
Board's 1985 decision. 

A letter dated in April 2005 was also received from L. S., 
who stated that she had been a nurse for the late Dr. G. G., 
and that she witnessed the veteran being treated on numerous 
occasions for a severe back condition during the 1960s, 
1970s, and 1980s. 

After review of the information recited above, the Board 
finds that it may appear that the L. S.'s statement provides 
a potential nexus between military service and the veteran's 
current back complaints.  Review of record discloses that 
evidence considered prior to the Board's 1985 decision 
included a February 1984 clinical report from Dr. G.G. 
indicating treatment for back symptoms.  However, in a 
subsequent note dated in April 1985, Dr. G.G. stated that he 
did not observe the veteran's back condition immediately 
after his discharge from service.  Moreover, the veteran 
himself stated on VA examination in September 1971 that he 
had been treated by Dr. Bolger [whose widow responded in 
September 1971 that his records were unavailable].  As such, 
Nurse L. S.'s statement lacks substantial probative value 
because treatment establishing continuity of symptoms after 
service was contradicted by the physician himself.  As such, 
her statement, and all of the additional evidence, while 
primarily new, must generally be considered cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim,  The additional evidence 
does not relate to a necessary unestablished fact, or raise a 
reasonable possibility to substantiate the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted in this regard, and the claim of 
service connection for a back disorder is not reopened.




ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a back disorder.  The appeal 
is denied.


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


